UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-21145 ENCORIUM GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 56-1668867 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 435 Devon Park Drive, Building 500, Wayne, Pennsylvania (Address of principal executive offices) (Zip Code) 484-588-5400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act)YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of April 29, 2011, there were 5,415,500 shares of Encorium Group, Inc. common stock issued, par value $.001 per share, which excludes 38,765 shares in treasury. ENCORIUM GROUP, INC. INDEX Page PART I. FINANCIAL INFORMATION ITEM1. Consolidated Condensed Financial Statements (unaudited) 2 Consolidated Condensed Balance Sheets – September 30, 2010 and December 31, 2009 2 Consolidated Condensed Statements of Operations–Three and Nine months ended September 30, 2010and 2009 Consolidated Condensed 2009 3 Consolidated Condensed Statements of Cash Flows – Nine months ended September 30, 2010 and 2009 4 Notes to Consolidated Condensed Financial Statements 5 ITEM2.
